Case 1:20-cv-00126-KD-B Document 1-2 Filed 03/03/20 Pageiof1 PagelD #: 36

Weaw- (Ue - ty &

The JS 44 civil cover sheet and the informauon contained berem neither replace ner supplement the filing and servieu al pleadings or other papers as required by law. except as
provided by local rules of court) This form. approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

IS Ad (Rev OB TS)

purpose of imitating the civd docket sheet

CIVIL COVER SHEET

SL INSTRECTIONS ON NEAT PAGE OF FHIS hORNE

 

I. (a) PLAINTIFFS

David Morris

(b) County of Residence of First Listed Plainult

Mobile

OEXCEP LIN US. PLAINTH CASES)

(c) Attomeys (hina Name, lddress, and felephone Numbers

P.O. Box 180371
Mobile, AL 36618

DEFENDANTS

NOTE

Atlormeys ({f Kuan)

P.O. Box 1
Mobile, AL 36601

 

Southern Intermodal Xpress, LLC

County of Residence of First Listed Defendant

Mobile

{IN TLS. PLANE EE CASES ONLY)

IN LAND CONDEMNATION CASES. USL THE LOCATION OF
THE TRACT OF LAND INVOLVED

Lisa Pamileyscoopet/Hand Arendall Harrison Sale LLC

 

Il. BASIS OF JURISDICTION (piace a (A a One Box Onhy

Tl US Government

Mlainudt

42 US Government
Defendant

IV. NATURE OF SUIT jitisce an

x Federal Question

(E08 Government Nota Party)

TF Diversin

(adieate Cricenstup of Parues im fen 11)

 

Vrn Cine Heo that

thor Diversity Caxes Ou)

HH. CITIZENSHIP OF PRINCIPAL PARTIES ctace a "Nm One Box for Plannty

and One Rox far Defendany

PYF DEF PYF DEF
Cttizen of | his State TI J oF Incarpmated or Prneipal Place O44 a4
of Business In This State
Crizen of Another State m2 Fo 20 Incorporated wad Prinvipal Place G5 75
of Business In Another State
Citizen or Subject of a a 3 JF 3 Foreign Nation 76 To

Farewn Country

Click here for: Nature of Suit Code Descriptions

 

CONTRACT

TORTS

FORFEITURE/PENALTY

BANKRUPTCY

OTHER STATUTES

 

fF 110 Insurance

7 120 Marine

© 130 Miller Act

0 140 Negotiable Instrument

9 150 Reeovery of Overpayment

& Enforcement of Judgment

151 Medicare Act
TF $52 Recovery of Defaulted
Student Loans
{PF xcludes Vetenins)
7 153 Recovery of Overpayment
of Veteran’s Benefits
@ =160'Stockholders’ Sunts
100 Other Contract
TF $95 Contract Product | jability
77 196 Franchise

PERSONAL INJURY

TF 310 Airplane

9 315 Airplane Product
Laabrhty

TF 320 Assault, Libel &
Slander

9 330 Fedetal Finployers*
Liability

7 340 Mane

FV 345 Martine Product
Liability

7 350 Motor Vehicle

J 355 Motor Vehicle
Product Liability

F 360 Other Personal
injury

TV 362 Personal Injury -
Metheal Malpnictice

 

PERSONAL INJURY
F365 Personal Injury -
Product Liability
MP 307 Health Caret
Piharmaceutical
Personal Injury
Product Liability
7 308 Asbestos Personal
ingury Product
Liability
PERSONAL PROPERTY
C¥ 370 Other Fraud
CF 37) Truth m Lending,
C7 380 Other Personal
Property Damage
7 385 Property Damage
Product Liability

1 025 Drug Related Seizure
of Property 21 USC 881
TT 690 Other

CF 422 Appeal 28 USC 158
PF 403 Withdhawal
28 USC 157

 

PROPERTY RIGHTS
821 Copyrights
7 $30 Patent
F835 Patent - Abbreviated
New Drug Application
{7 840 Trademark

 

(7 375 Valse Clams Act

376 Qw Tam (31 USC
3729(a))

(7 400 State Reapportionment

7 410 Antitrust

07 430 Banks and Banking

F450 Commerce

" 460 Deportation

F470 Racketeer Influenced and
Corrupt Organizations

TF 480 Ce Credit

 

 

I REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITHONS

 

O 210 Land Condemmation

CF 220 Foreclosure

230 Rent Lease & Ejectntent
{1 240 Torts to Land

CF 245 Tort Product Liability
CT 290 All Other Real Property

40 Other Civd Rights

T 441 Votne

pe a2 Employment

J 443 Housing.
Accommodations

T 445 Amer. w/Disabilities -
Employment

T 446 Aimer w/Disabilities -
Other

FD 418 Education

 

Habeas Corpus:
(J 463 Alien Netaince
1 S10 Motions to Vacate
Sentence
530 Generat
“¥ 535 Death Penalty
Other:
TF 540 Mandamus & Other
TF SSO Civil Rights
7 385 Prison Condition
“J S00 Civil Detamee -
Conditions of
Confinement

 

LABOR SOCIAL SECURITY
0 710 Far Labor Standards T 801 HIA (139i)
Act TJ 802 Black Lune (923)
C7 720 Labor/Management 863 DIWC/DIWW (405(2))
Relations GD 804 SSID Title XVI

TJ 740 Railway Labor Act

T 751 Family and Medical
Leave Act

790 Other Labor Litigation

1 79} Employee Retirement
Income Security Act

{J 805 RSI 405(2))

 

FEDERAL TAN SUITS

 

 

 

TM MIGRATION

 

 

FD 462 Naturalization Application
7 465 Other Immigration
Actions

 

1 870 Taxes (US. Plhaintitt
or Defendant)

G 871 IRS —Third Party
26 USC 7609

 

485 Telephone Consumer
Protection Act

(7 490 Cable/Sat TV

7 850 Securities/Commmodities!
Exchange

fF 890 Other Stanitory Actions

J 89t Apricultural Acts

& 893 Environmental Matters

11 89S Freedom of Information
Act

T 896 Arbitration

890 Adininistrative Procedure
Ac¥Review or Appeal of
Agency Decision

T 980 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “4% m One Box Only)

11 Original

Proceeding

Removed from 73
Stale Court

Remanded from
Appellate Court

7 4 Reinstated or

Reopened

(pec)

3 3 Transferred from
Another District

6 Multidistrict
Litigation -
Transfer

8 Multdistrict
Liugation -
Direct File

 

Vi. CAUSE OF ACTION

Cite the US. Civil Statute under which you are Gling (Ds aot cite jurisdictional statutes uuless diversite):

 

 

Briel description of cause

 

VIL. REQUESTED IN

COMPLAINT:

WT CHECK IF Tus

IS A CLASS ACTION

UNDER RULE 23. F R.Cv.P.

VINE. RELATED CASE(S)

IF ANY

Seo uayirtte fos}

JUDGE

DEMANDS

CHECK YES only if demanded in complamt

JURY DEMAND:

DOCKET NUMBER

7 Yes TINo

 

DATE Z cE | 20

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

SIGN2

APPLYING IPP

  

JUDGE

MAG, JUDGE
